UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1444


JACKIE DENMARK,

                    Plaintiff – Appellant,

             v.

CPL. D. P. STARCHER, individually and in his official capacity as a Trooper
with the West Virginia State Police,

                    Defendant – Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, District Judge. (1:14-cv-00058-IMK-MJA)


Submitted: March 17, 2017                                         Decided: March 31, 2017


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry E. Wood, III, WOOD LAW OFFICE, LC, Charleston, West Virginia, for
Appellant. Gary E. Pullin, Wendy E. Greve, PULLIN, FOWLER, FLANAGAN,
BROWN & POE, PLLC, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Having carefully assessed the record on appeal and the briefs of the parties, we are

satisfied that oral argument would not assist the decision-making process in this matter.

The panel has agreed to affirm the judgment of the district court on the basis of its

comprehensive and well-crafted opinion of July 12, 2016. See Denmark v. Starcher, No.

1:14-cv-00058 (N.D. W. Va. July 12, 2016), ECF No. 91.

                                                                             AFFIRMED




                                           2